Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 1 of 19




        EXHIBIT A
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 2 of 19



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


GEORGE HEDICK JR., Individually and           Case No. 1:19-cv-01339
on Behalf of All Others Similarly Situated,
                                              Honorable Robert M. Dow Jr.
Plaintiff,

v.

THE KRAFT HEINZ COMPANY,
BERNARDO HEES, PAULO BASILIO, and
DAVID H. KNOPF,

Defendants.


[Additional captions on following page.]

   MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE MOTION OF
 SJUNDE AP-FONDEN AND UNION ASSET MANAGEMENT HOLDING AG FOR
CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS LEAD PLAINTIFF,
       AND APPROVAL OF THEIR SELECTION OF LEAD COUNSEL,
            AND IN OPPOSITION TO COMPETING MOTIONS
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 3 of 19




IRON WORKERS DISTRICT COUNCIL              Case No. 1:19-cv-01845
(PHILADELPHIA AND VICINITY)
RETIREMENT AND PENSION PLAN,
Individually and on Behalf of All Others   Honorable Robert M. Dow Jr.
Similarly Situated,

Plaintiff,

v.

THE KRAFT HEINZ COMPANY,
BERNARDO HEES, PAULO BASILIO,
DAVID H. KNOPF, GEORGE EL-ZOGHBI,
CHRISTOPHER R. SKINGER, VINCE
GARLATI, and 3G CAPITAL INC.,

Defendants.


TIMBER HILL LLC, Individually and on       Case No. 1:19-cv-02807
Behalf of All Others Similarly Situated,

Plaintiff,                                 Honorable Robert M. Dow Jr.

v.

THE KRAFT HEINZ COMPANY,
BERNARDO HEES, PAULO BASILIO,
DAVID H. KNOPF, GEORGE EL-ZOGHBI,
CHRISTOPHER R. SKINGER, VINCE
GARLATI, ALEX BEHRING, and 3G
CAPITAL INC.,

Defendants.
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 4 of 19



        AP7 and Union respectfully submit this response brief in further support of their motion for

consolidation of the related actions, appointment as Lead Plaintiff, and approval of their selection of

Lead Counsel, and in opposition to the competing Lead Plaintiff motions.

I.      INTRODUCTION

        Currently pending before the Court are five motions by investors seeking appointment as

Lead Plaintiff.1 Under the PSLRA, this Court is required to appoint as Lead Plaintiff the movant

that is “most capable of adequately representing the interests of class members.” 15 U.S.C. § 78u-

4(a)(3)(B)(i). The PSLRA establishes a presumption that the “most adequate plaintiff” is the “person

or group of persons” that has the “largest financial interest in the relief sought by the class” and

“satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-

4(a)(3)(B)(iii); Sokolow v. LJM Funds Mgmt., Ltd., 2018 WL 3141814, at *2 (N.D. Ill. June 26,

2018) (“Sokolow”).

        Here, AP7 and Union, two sophisticated institutional investors with a history of serving

together as co-lead plaintiffs, incurred approximately $51 million in losses—the largest financial

interest of any movant that has substantiated its financial interest and also satisfies the relevant

requirements of Rule 23. Significantly, AP7 and Union each assert larger individual losses than any

other individual or institution seeking appointment as Lead Plaintiff, and Union asserts the largest

individual loss of any movant when considering only open market transactions (i.e., excluding shares

received at the start of the Class Period from the Kraft-Heinz merger).



1
 In an effort to follow this Court’s decision in Sokolow, AP7 and Union initially explored resolving the
competing motions, in part, by working together with movants Arca Investments, a.s. (“Arca”) and Krupa
Global Investments (“Krupa,” together, “Arca Krupa”). However, through continued discussions, AP7 and
Union learned of significant issues and philosophical differences with Arca Krupa concerning the case and
determined to pursue their respective motions independently. Unless otherwise noted, all capitalized terms
are defined in AP7 and Union’s opening brief. See ECF No. 59. All references to “ECF No.” refer to the
Hedick docket, unless otherwise indicated.

                                                    1
           Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 5 of 19



          The only movant that claims to have a larger financial interest than AP7 and Union is a group

of eleven separate pension, insurance, and investment funds based in the City of New York (the

“New York Group”).2 See ECF No. 46. While these funds claim to have incurred a large loss on

Kraft investments, they have not established their standing to prosecute that claim, have submitted

incorrect Certifications of their trading, and thus their true financial interest is unknown:

                                   $60

                                   $50
            LIFO Loss (millions)




                                   $40

                                   $30




                                                                                                    ?
                                   $20

                                   $10

                                   $0
                                         AP7 and Union   Arca Krupa       Chesson   Timber Hill   NYC Funds

          Moreover, the New York Group’s infirmities are incurable. First, the New York entities

invest heavily through over 250 commingled investment vehicles managed by outside advisors,

which “create challenges for being able to manage the way the portfolio is handled” according to a

representative of the New York Group. Ex. A.3 It is well established that investors in such vehicles

do not own the underlying investments or have standing to assert any claims arising from those

investments. See W.R. Huff Asset Mgmt. Co. v. Deloitte & Touche LLP, 549 F.3d 100 (2d Cir. 2008)

(“Huff”). If any of the Kraft investments giving rise to the New York Group’s claimed losses were

made through commingled vehicles, then the members of the New York Group have not satisfied


2
 The funds comprising the New York Group include: the Employees’ Retirement System (“NYCERS”),
the Police Pension Fund (“Police”), the Board of Education Retirement System (“BERS”), the Teachers’
Retirement System (“TRS”), the Fire Department Pension Fund (“Fire”), the Fire Officers’ Variable
Supplements Fund (“FOVSF”), the Fire Fighters’ Variable Supplements Fund (“FFVSF”), the Police
Officers’ Variable Supplement Fund (“POVSF”), the Police Superior Officers’ Variable Supplement Fund
(“PSOVSF”), the Fire Department Life Insurance Fund (“FDLIF”), and the Teachers’ Retirement System
Variable Annuity Program (“TRS Var-A”)
3
    References to “Ex. __” are to the exhibits to the accompanying Supplemental Declaration of Avi Josefson.

                                                                      2
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 6 of 19



Huff’s requirements for establishing their standing to assert claims to recover those losses, and their

sworn Certifications are false. See id. For that reason, the claimed losses of the New York Group

are unsubstantiated and, assuming the the New York Group’s motion is not denied outright,

discovery is required to determine the funds’ actual financial interest in this litigation. See 15 U.S.C.

§ 78u-4(a)(3)(B)(iv) (authorizing “discovery relating to whether a member or members of the

purported plaintiff class is the most adequate plaintiff”).

        Second, compounding the concerns about the New York Group’s standing and trading

through commingled vehicles, the New York Group’s Certifications appear incorrect on their

face. For example, the Certifications suggest that all but one of the New York funds collectively

purchased approximately 600,000 shares and sold an equivalent amount of shares at the exact same

price ($83.73) on June 24, 2016. Notably, those trades would account for over $100 million in

transactions and be the single largest trades each of those New York Group funds conducted during

the Class Period (outside of their receipt of merger shares). But it is clear these trades were not open

market transactions as reflected on the New York Group’s Certifications. Indeed, there would be no

apparent reason for an investor to simultaneously buy and sell the same number of shares at the exact

same price—unless, of course, the trades in fact reflected off-market transactions (such as inter-

account transfers) that would not give rise to any securities claim. The New York Group has not

explained the nature of these trades, how they give rise to any securities claim, or how they could be

properly included in the New York Goup’s financial interest here.

        Third, the vast majority of the New York Group’s purported losses—more than 85%—arise

from shares received nearly four years ago in connection with the Kraft Heinz merger. Those shares

were all received on the very first day of the Class Period, leaving the New York Group with little

incentive to prosecute securities fraud claims based on Defendants’ subsequent four years of



                                                   3
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 7 of 19



misconduct. As such, Defendants may argue that the New York Group is atypical of the class they

seek to represent.

        The class should not be burdened by a Lead Plaintiff with such unique and individual issues,

particularly when the typicality and adequacy of the movant with the largest financial interest in

these claims—AP7 and Union—is beyond reproach.

        Last, although it asserts the smallest financial interest of any movant, Timber Hill LLC

(“Timber Hill”)—despite moving for consolidation of all cases—subsequently indicated that it will

oppose consolidation of the complaint it filed on the eve of the Lead Plaintiff motion deadline, and

seek to represent a class of investors in Kraft derivative securities. As Timber Hill’s unsuccessful

attempt to make a similar argument in another court establishes, see In re Valeant Pharm. Int’l, Inc.

Sec. Litig., 2018 WL 5849466, at *8 (D.N.J. Nov. 7, 2018), courts routinely deny requests for

appointment of “niche” plaintiffs as inconsistent with the PSLRA.

II.     ARGUMENT

        The PSLRA creates a strong presumption that the Lead Plaintiff is the movant that “has the

largest financial interest in the relief sought by the class” and “otherwise satisfies the requirements

of Rule 23.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). The movant that has the largest financial interest

must only make a “preliminary showing” that it satisfies Rule 23’s typicality and adequacy

requirements. Sokolow, 2018 WL 3141814, at *6. Once this presumption is triggered, it can only

be rebutted upon a showing that the presumptive Lead Plaintiff will not fairly represent the interests

of the class. Id.; 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). Further, the appointment of a group of class

members as Lead Plaintiff is expressly permitted by the PSLRA.               See 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I).




                                                  4
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 8 of 19



    A. AP7 And Union Are The Presumptive Lead Plaintiff

                1. AP7 And Union Have The “Largest Financial Interest”

        AP7 and Union have the largest financial interest in the relief sought by the class. Courts in

this District and across the country, including this Court, almost universally agree that a movant’s

loss is the most important factor in determining whether the movant has the “largest financial

interest” in the litigation. See, e.g., Sokolow, 2018 WL 3141814, at *2 (“the approximate losses

suffered . . . is the most salient factor in assessing the lead plaintiff”); Chandler v. Ulta Beauty, Inc.,

2018 WL 3141763, at *3 (N.D. Ill. June 26, 2018) (“losses suffered . . . is the most critical factor in

determining a moving party’s financial interest”).

        As illustrated in the accompanying Declaration of Kenneth N. Kotz and reproduced in the

chart below, AP7 and Union incurred larger losses than any other bona fide Lead Plaintiff movant.4

More specifically, AP7 and Union each incurred greater individual losses than any other individual

or institution seeking appointment as Lead Plaintiff, including the claimed losses of each member of

the New York Group. See Sokolow, 2018 WL 3141814, at *4 (appointing group consisting of “both

the individual investor and the institutional investor claiming the greatest losses”); Peters v.

Jinkosolar Holding Co., 2012 WL 946875, at *9 (S.D.N.Y. Mar. 19, 2012) (appointing group where

a member had the largest loss of any movant).

        Moreover, AP7 and Union incurred larger losses than any other movant in connection with

the purchase of Kraft securities on the open market (i.e., excluding shares acquired in the Kraft Heinz

merger), even assuming arguendo that the New York Group’s Certification is correct:

                                           LIFO Loss               LIFO Loss
               Movant
                                           With Merger Shares      Without Merger Shares
               AP7 and Union


4
 See Ex. B. This chart reflects the losses claimed by the New York Group, despite the fact that its members
have not demonstrated standing to recover those losses given that its members invest through commingled
funds.

                                                    5
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 9 of 19



               AP7                        $26,572,898            $7,045,368
               Union                      $24,401,571            $21,571,220
               NYC Funds
               BERS                       $1,707,991             $212,158
               FDLIF                      $9,477                 $599
               FFVSF                      $320,122               $36,020
               Fire                       $2,976,783             $447,252
               FOVSF                      $193,716               $27,177
               NYCERS                     $16,018,892            $2,014,411
               Police                     $10,013,002            $905,246
               POVSF                      $778,160               $115,407
               PSOVSF                     $340,579               $44,658
               TRS                        $18,704,150            $1,798,611
               TRS Var-A                  $8,201,286             $2,864,171
               Arca Krupa
               Arca                       $4,889,322             $4,889,322
               Krupa                      $17,953,800            $17,953,800
               Chesson                    $8,512,599             $8,512,599
               Timber Hill                $2,222,180             $2,222,180

        In fact, Union incurred a greater individual loss than any other individual movant in

connection with open market purchases of Kraft securities during the Class Period. Furthermore,

given that more than 85% the New York Group’s purported losses are attributable to shares obtained

in connection with the Kraft Heinz merger, Defendants are likely to argue that the New York Group

has little incentive to zealously prosecute claims on behalf of the entire class. In contrast, AP7 and

Union’s financial interest in this litigation derives from its investments in Kraft throughout the Class

Period, with more than half of its losses resulting from open market purchases of Kraft securities.5

        Accordingly, AP7 and Union have “the largest financial interest in the relief sought by the

class” and should be appointed Lead Plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).

                2. The New York Group Has Failed To Substantiate Its Financial Interest

        The New York Group’s own Certifications, together with other publicly-available

information concerning the nature and structure of the New York Group’s investments, raise serious


5
 Specifically, AP7 and Union incurred a loss of approximately $28.6 million on their purchases of Kraft
securities on the open market, which is over 25% greater than the loss of Arca Krupa—the movant with the
second largest loss on open market purchases.

                                                   6
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 10 of 19



questions about its true financial interest in this case. This is critical because, under the PSLRA, a

movant’s certification—which requires a movant to attest to the accuracy and completeness of their

transactions under penalty of perjury—is the entire basis of the financial interest analysis. Indeed,

courts have repeatedly rejected movants that file incorrect or incomplete PSLRA certifications.6

        Here, the New York Group’s Certifications are deficient on their face, and the New York

Group has not corrected or explained those deficiencies. For example, the New York Group’s public

statements establish that its funds invest though more than 250 commingled accounts.7 Typically,

                [i]n a commingled fund, the Fund’s assets are combined with assets
                of other investors. The manager invests the commingled assets in a
                particular manner that is described in a legal document. The Fund
                does not hold shares of individual stocks; instead, it holds units in
                the commingled fund, which represent a pro rata share of all the
                commingled fund’s investments. Mutual funds provide a familiar
                example of a commingled fund.

Ex. C at 75. Thus, just like investors in a mutual fund, commingled account investors (like the New

York funds) typically do not have direct ownership of the specific securities held in a commingled

account. The distinction is significant and potentially fatal to the New York Group.

        “[P]laintiffs in a class action ‘must allege and show that they personally have been injured,

not that injury has been suffered by other, unidentified members of the class to which they belong

and which they purport to represent . . . [and] [u]nless [they] can thus demonstrate the requisite case

or controversy between themselves personally and [defendants], none may seek relief on behalf of


6
  See, e.g., In re Enzymotec Ltd. Sec. Litig., 2015 WL 918535, at *3 (D.N.J. Mar. 3, 2015) (rejecting movant
as “subject to a unique defense with respect to its certification”); Bhojwani v. Pistiolis, 2007 WL 9228588,
at *3 (S.D.N.Y. July 31, 2007) (a movant’s trading data did “not quite add up indicates a certain carelessness
about detail that undermines [its] adequacy…as a lead plaintiff”); Nager v. Websecure, Inc., 1997 WL
773717, at *1 (D. Mass. Nov. 26, 1997) (explaining that while the “inaccuracy” of the certifications “may
be explainable,” these oversights “cast[] sufficient doubt on [] adequacy as . . . representative plaintiff[s]
that [they] should be excluded from the group appointed to serve as lead plaintiffs”).
7
  See, e.g., Ex. D at 7, (referring to commingled ownership ratios concerning investments in public equities);
Ex. A (discussing over 250 commingled accounts); Ex. E at 58 (noting the New York Group funds use a
“variety of investment structures ranging from separate accounts to commingled funds”).

                                                      7
       Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 11 of 19



himself or any other member of the class.’” Huff, 549 F.3d at 106 n.5 (quoting Warth v. Seldin, 422

U.S. 490, 502 (1975)). To satisfy this “bedrock” requirement of Article III, the New York Group

must demonstrate that its members suffered an “injury-in-fact” arising from the transactions in Kraft

securities listed on their Certifications. Id. at 108 (citing Sprint Commnc’ns Co. v. APCC Servs.,

Inc., 554 U.S. 269, 287-88 (2008)). The Second Circuit’s holding in Huff makes clear that possessing

legal title to the actual securities at issue in an action is an element of Article III standing, and that

the burden is on the New York Group to establish that standing. The New York Group has not

attempted to demonstrate standing as to any losses on investments in Kraft that were executed

through a commingled fund or account. Further, if the New York Group did not possess standing

for those transactions when its motion was filed, it cannot be cured after the fact. See In re IMAX

Sec. Litig., 2009 WL 1905033, at *3 (S.D.N.Y. June 29, 2009).

        Adding to the concerns about the New York Group’s standing, their Certifications include a

number of unusually large matching purchase and sale transactions that purportedly occurred at the

same dates and prices as other unusually large matching purchase and sale transactions. For

example, on June 24, 2016, the Police fund purports to buy 145,331 shares of Kraft (its largest

purchase) at $83.73 and sell 132,402 (its largest sale) also at $83.73 per share. See ECF No. 47-3 at

27. This trading pattern is repeated for nine of the other ten New York funds on that same date, with

each fund making its largest open market purchase and sale at $83.73 per share:

                                       June 24, 2016 Transactions
                       Movant        Shares Purchased       Shares Sold       Price
                          TRS            241,854               224,385       $83.73
                         Police          145,331               132,402       $83.73
                       NYCERS            144,344               136,786       $83.73
                          Fire            44,749                41,328       $83.73
                         BERS             34,457                31,795       $83.73
                        POVSF             14,640                13,469       $83.73
                        FFVSF              5,308                 4,893       $83.73
                       PSOVSF              4,992                 4,625       $83.73
                        FOVSF              3,461                 3,142       $83.73
                        FDLIF               215                   216        $83.73

                                                    8
          Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 12 of 19



           There would not appear to be any logical reason that an investor would both purchase and

sell the same number of shares at the exact same price—let alone that all the New York Group’s

funds would do so on the same day—unless, of course, such transactions instead reflect some kind

of off-market activity that would not give rise to any securities claim.8 In any event, this highly

suspicious trading pattern raises serious questions about the accuracy of the New York Group’s

Certifications and its standing to assert claims arising from these transactions. See Irving Firemen’s

Relief & Ret. Fund v. Tesco PLC, 2015 WL 1345931, at *3 (S.D.N.Y. Mar. 19, 2015) (requiring

movant to explain suspicious transactions).9 Consistent with the analysis applied by the court in

Tesco, the New York Group, at the very least, should explain these suspicious transactions. See id.

           These issues—which are apparent from even a cursory review of the New York Group’s

Certifications and publicly-available investment materials—are amplified by the fact that members

of the New York Group have in the past submitted incorrect or incomplete transaction and loss

information in lead plaintiff applications, including in three of their last four such motions.10 In the

most recent of those motions, a subset of the New York Group initially overstated their financial

interest by approximately 25%, and only corrected their losses when competing movants flagged the

issue. See Ex. F. Further, concerns about the accuracy of the New York Group’s trading and its

counsel’s representations about its investment activity have been cited in published opinions, and its

members’ trading has been challenged as inaccurate or incomplete in prior PSLRA cases. See, e.g.,



8
    More likely, these transactions instead reflect inter-account transfers or other off-market transactions.
9
  Similarly, on June 23, 2017, these ten members of the New York Group each purchased and sold
significant quantities of Kraft common stock at the same price, $88.85 per share.
10
  See Sjunde AP-Fonden v. Gen. Elec. Co., No. 17-cv-8457 (S.D.N.Y.), ECF No. 118 (New York Group
members overstated losses by 25%) (Ex. F); Ciraulu v. Am. Realty Capital Properties, Inc., No. 14-cv-
8659 (S.D.N.Y.), ECF No. 54 (certain New York Group funds, with Cohen Milstein as counsel, failed to
certify transactions in initial PSLRA certification); Norfolk Cty. Ret. Sys. v. Cmty. Health Sys., Inc., No.
11-cv-433 (M.D. Tenn.), ECF No. 34-2 (New York Group members forced to revise certifications because
they included transactions that were not at issue in the case).

                                                        9
       Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 13 of 19



In re Countrywide Fin. Corp. Sec. Litig., 273 F.R.D. 586, 605 & n.48 (C.D. Cal. 2009) (citing later-

retracted court representations concerning “factually incorrect assertions about the nature of the City

Funds’ investment activity”).

       Given the serious and unexplained questions concerning the New York Group’s

Certifications, its claimed financial interest cannot be credited, and its motion should be denied. See

Tesco, 2015 WL 1345931, at *3 (rejecting lead plaintiff movant where its claimed transactions were

called into question by publicly-available data); Pirelli Armstrong Tire Corp. Retiree Med. Benefits

Trust v. LaBranche & Co., 229 F.R.D. 395, 410 (S.D.N.Y 2004) (refusing to consider supplementary

information concerning financial interest that was not provided in initial motion); Darwin v. Taylor,

2012 WL 5250400, at *4-5 (D. Colo. Oct. 23, 2012) (same).

   B. AP7 And Union Satisfy The Requirements Of Rule 23

       In contrast to the New York Group, AP7 and Union are the paradigmatic Lead Plaintiff and

readily satisfy the typicality and adequacy requirements of Rule 23. To overcome the strong

presumption entitling AP7 and Union to appointment as Lead Plaintiff, the PSLRA requires a

showing that the presumptive Lead Plaintiff is inadequate. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). No

such evidence exists in this case and any arguments to the contrary should be flatly rejected.

       As demonstrated in their opening brief, AP7 and Union are typical class representatives. See

ECF No. 59 at 8-9. Like all other class members, AP7 and Union (1) purchased Kraft securities

during the Class Period, (2) at prices artificially inflated by Defendants’ materially false and

misleading statements, and (3) were damaged thereby. See Sokolow, 2018 WL 3141814, at *6.

       AP7 and Union also satisfy Rule 23’s adequacy requirement because they will “fairly and

adequately protect the interests of the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa). As set forth in

their opening brief, AP7 and Union are sophisticated institutional investors that fully understand

their responsibilities under the PSLRA, and have repeatedly demonstrated their ability to
                                                  10
       Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 14 of 19



successfully prosecute securities class actions as Lead Plaintiff. See ECF No. 59 at 9-13. Further,

there is no conflict of interest between AP7 and Union’s interests and those of the other class

members. To the contrary, the interests of AP7, Union, and other class members are directly aligned

because they all suffered damages from their purchases of Kraft securities—and AP7 and Union

clearly have a sufficient interest to ensure the vigorous prosecution of this litigation. See id. at 8-13.

        As set forth in their Joint Declaration, AP7 and Union are two sophisticated investors that

have a pre-existing relationship through their ongoing joint prosecution of a securities class action

as co-lead plaintiffs. See ECF No. 60-2, Joint Decl. ¶¶6-9. Indeed, AP7 and Union’s ongoing

oversight of Kessler Topaz and Bernstein Litowitz in In re Allergan Generic Drug Pricing Securities

Litigation, No. 16-cv-9449 (KSH) (CLW) (D.N.J.), conclusively establishes their ability to prosecute

this case together and oversee the same proposed Lead Counsel here. See id. ¶¶10-11. Among other

things, that ongoing working relationship informed AP7 and Union’s belief that their partnership

and oversight of this action would benefit the class here. To further formalize their oversight of this

case, and before seeking appointment as Lead Plaintiff, representatives of AP7 and Union discussed,

among other things, their losses arising from Defendants’ misconduct, their joint litigation strategy,

and the measures they will take to ensure the best possible outcome for the class. See id. ¶¶10, 15.

        The evidence submitted by AP7 and Union demonstrating their commitment to work

together to vigorously represent the interests of the class here is more than sufficient to satisfy the

adequacy and typicality requirements. See Chandler, 2018 WL 3141763, at *6 (appointing lead

plaintiff group that “submitted a joint affidavit discussing how they will monitor the litigation and

work to achieve the best outcome for the possible class”); Sokolow, 2018 WL 3141814, at *4

(appointing group that submitted joint declaration that “explains how and why the [group] made the

decision jointly to seek appointment as lead plaintiff in this matter”). Indeed, AP7 and Union are



                                                   11
       Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 15 of 19



precisely the type of sophisticated institutional investors that Congress sought to place in charge of

securities class actions. See Sokolow, 2018 WL 3141814, at *5 (the PSLRA reflects a “presumption

that institutional investors be appointed lead plaintiff”).

        In contrast, the New York Group is an unwieldly combination of eleven separate legal

entities that have failed to demonstrate that they can act in a cohesive manner and adequately oversee

counsel—a fact that is confirmed by the New York Group’s inability to substantiate any of its

individual funds’ financial interest in this case. Although courts in this District allow small, cohesive

groups of investors to serve as Lead Plaintiff, this Court has recognized that, “[a]t some point, a

group becomes too large for its members to operate effectively as a single unit.” Sokolow, 2018 WL

3141814, at *3. As a result, “courts should generally presume that groups with more than five

members are too large to work effectively.” Id. at *4. Here, the size of the New York Group more

than doubles that outer limit, and the difficulties inherent with the multiple decisionmakers and

stakeholders among the New York Group perfectly illustrate why courts reject such groups:




        The problems with the New York funds’ grouping are manifest. Each of the six pension

systems that make up part of the New York Group—BERS, Fire, NYCERS, Police, TRS, and

                                                   12
       Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 16 of 19



FDLIF—has an executive officer and its own Board of Directors with ultimate authority to oversee

their respective involvement in this action. In turn, each Board of Directors is comprised of

anywhere from 7 to 17 members. In total, there are at least 75 individuals—executives and Board

members—that would be responsible for overseeing counsel, making strategic decisions, and

otherwise directing the prosecution of this case. What’s more, each of the funds (except for FDLIF)

occupies separate office space that is spread out among different Boroughs of New York City, further

demonstrating that these funds are truly separate entities in every meaningful way. Adding to the

size and complexity of the New York Group, the Group includes five supplemental funds (in addition

to six pension systems), with their own executives and boards. Despite these complexities, the New

York Group has not even attempted to show how these dozens of individuals, each with fiduciary

duties to their own constituencies, plan to oversee this case in a cohesive and efficient manner.

       In any event, AP7 and Union are a cohesive group of two sophisticated institutional investors

that have a history of working together, possess the largest financial interest in the relief sought by

the class, and satisfy Rule 23’s requirements. The Court should appoint them as Lead Plaintiff.

   C. The Remaining Competing Motions Should Be Denied

               1. The Remaining Movants Do Not Assert The Largest Financial Interest

       Because AP7 and Union have met all the requirements for appointment as Lead Plaintiff, the

Court need not consider the competing motions. See Faris v. Longtop Fin. Techs. Ltd., 2011 WL

4597553, at *8 (S.D.N.Y. Oct. 4, 2011) (“[T]he inquiry can stop here, now that the Court has

determined [which movant] has the largest financial interest and is otherwise typical and adequate.”).

               2. Timber Hill’s Motion To Be Appointed A “Niche” Lead Plaintiff Should
                  Be Denied

       Any attempt by Timber Hill to carve out a “niche” role for itself by arguing that its case

should be coordinated but not consolidated with the pending Kraft actions because its case is “purely


                                                  13
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 17 of 19



on behalf of the options investors and futures” should be swiftly rejected. Ex. G at 11:19-24.11 To

start, Timber Hill initially sought consolidation, but switched course at presentement. See ECF No.

61. But Timber Hill’s new position is untenable and contrary to law. Each of the above-captioned

actions, including Timber Hill, asserts nearly identical claims, against overlapping Defendants,

during overlapping time periods, on behalf of a class of investors in Kraft securities.12 Moreover,

Hedick and Iron Workers expressly include the claims of all Kraft “securities,” a term that

unquestionably includes the options and futures contracts Timber Hill seeks to represent in its case.

See In re Crocs, Inc. Sec. Litig., 2008 WL 4298316, at *3 (D. Colo. Sept. 17, 2008) (noting the broad

definition of “security”). Given this undeniable overlap and the efficiency that would result from

consolidation, Timber Hill should be consolidated.13

        Revealing its motivation, in objecting to consolidation, Timber Hill requests that its counsel

be appointed to serve as a lead counsel for a class of investors that traded Kraft options or futures on

Kraft common stock. See ECF No. 63 at 1. Under the PSLRA, however, there is only one court-



11
   Timber Hill, which incurred the smallest loss of any movant, asserts a financial interest based on the
value of Kraft shares underlying its options and futures transactions. See ECF No. 63 at 6. But this metric,
for which Timber Hill cites no authority, is not among the factors courts consider in assessing financial
interest and is wholly detached from the economic reality of the gains and losses incurred in connection
with these derivative transactions. See In re Cavanaugh, 306 F.3d 726, 730 (9th Cir. 2002) (to assess
financial interest, courts should only apply “accounting methods that are both rational and consistently
applied”). In addition to its small financial interest, Timber Hill engaged in exotic trading strategies,
including shorting Kraft stock, which makes it atypical. See, e.g., In re Critical Path, Inc. Sec. Litig., 156
F. Supp. 2d 1102, 1109 (N.D. Cal. 2001) (“short-selling” movant was atypical).
12
   Compare Iron Workers, ECF No. 1 (brought on behalf of “investors who purchased or otherwise acquired
the publicly traded securities of [Kraft]”) with Timber Hill, ECF No. 1 (brought on behalf of “investors that
purchased [Kraft] common stock, purchased call options on [Kraft] common stock, sold put options on
[Kraft] common stock and/or purchased futures on [Kraft] common stock”).
13
  See In re CenturyLink Sales Practices & Sec. Litig., 2018 WL 1902725, at *4 (D. Minn. Apr. 20, 2018)
(consolidation appropriate where “the same legal theories [are asserted] against the same defendants for the
same class period based on the same fraud”). Although Hedick asserts a shorter class period than Iron
Workers and Timber Hill, such minor differences are not an impediment to consolidation. See Kaplan v.
Gelfond, 240 F.R.D. 88, 91 (S.D.N.Y. 2007) (“[d]ifferences in causes of action, defendants, or the class
period do not render consolidation inappropriate”).

                                                     14
        Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 18 of 19



appointed Lead Plaintiff that is charged with determining the governing class and claims. See Hevesi

v. Citigroup Inc., 366 F.3d 70, 83 (2d Cir. 2004) (“any requirement that a different lead plaintiff be

appointed to bring every single available claim would contravene the main purpose of having a lead

plaintiff—namely, to empower one or several investors with a major stake in the litigation to exercise

control over the litigation as a whole”). Accordingly, courts routinely deny attempts by “niche

plaintiffs” like Timber Hill to carve out a separate class or leadership structure. See, e.g., In re Bank

of Am. Corp. Sec., Derivative & Emp’t Ret. Income Sec. Act (ERISA) Litig., 2010 WL 1438980, at

*2 (S.D.N.Y. Apr. 9, 2010) (denying option investor’s motion to represent a separate options class

and consolidating the actions).14 Indeed, a nearly identical request by Timber Hill to be appointed

as a “niche plaintiff” to represent a class of investors that traded derivative securities was flatly

rejected just several months ago. See Valeant, 2018 WL 5849466, at *8.15 There is no reason for

this Court to depart from that precedent here.

III.    CONCLUSION

        For these reasons, AP7 and Union respectfully request the Court consolidate the related

actions, appoint AP7 and Union as Lead Plaintiff, and otherwise grant their motion.

Dated: May 15, 2019                                      Respectfully submitted,

                                                         BERNSTEIN LITOWITZ BERGER
                                                          & GROSSMANN LLP

                                                         /s/ Avi Josefson
                                                         Avi Josefson

14
  Tellingly, Timber Hill has failed to show it has incurred any loss on its options and futures transactions.
15
  Any attempt by Timber Hill to invoke Basile v. Pershing Square should be rejected. See Basile v.
Pershing Square, No. 14-cv-2004 (C.D. Cal. Mar. 15, 2017), ECF No. 318 at 26-27. First, unlike here, the
Basile plaintiffs did not seek to represent a class of investors in all securities, which by definition includes
options investors. Second, Basile was exclusively an insider trading case, which “involved a potentially
limited fund” of damages. See Timber Hill LLC v. Valeant Pharms. Int’l, Inc., No. 15-cv-7658 (D.N.J.
June 18, 2018), ECF No. 322-1 at 2 n.1. Those concerns are simply not present here: there is no limited
pool of damages, and the class AP7 and Union seek to represent includes purchasers of all Kraft securities.
See, e.g., Hedick, ECF No. 1 ¶1.

                                                      15
Case 1:18-cv-12084-VSB Document 52-1 Filed 06/14/19 Page 19 of 19



                                 875 North Michigan Avenue, Suite 3100
                                 Chicago, Illinois 60611
                                 Telephone: (312) 373-3880
                                 Facsimile: (312) 794-7801
                                 avi@blbglaw.com

                                 -and-

                                 Gerald H. Silk
                                 Michael D. Blatchley
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 Telephone: (212) 554-1400
                                 Facsimile: (212) 554-1444
                                 jerry@blbglaw.com
                                 michaelb@blbglaw.com

                                 Counsel for Proposed Lead Plaintiff Union
                                 and Proposed Co-Lead Counsel for the Class


                                 KESSLER TOPAZ MELTZER
                                   & CHECK LLP
                                 Naumon A. Amjed
                                 Darren J. Check
                                 Ryan T. Degnan
                                 280 King of Prussia Road
                                 Radnor, Pennsylvania 19087
                                 Telephone: (610) 667-7706
                                 Facsimile: (610) 667-7056
                                 namjed@ktmc.com
                                 dcheck@ktmc.com
                                 rdegnan@ktmc.com

                                 Counsel for Proposed Lead Plaintiff AP7 and
                                 Proposed Co-Lead Counsel for the Class




                               16
